Citation Nr: 9912980	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
right knee injury with arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from September 1969 to 
April 1972.  The Board has reviewed the record and finds that 
further development is necessary before the completion of 
appellate action.

First, the RO has rated the veteran's service-connected right 
knee disability, postoperative right knee injury with 
arthritis, under Diagnostic Codes 5010-5257.  These 
diagnostic codes are for post-traumatic arthritis and for 
other impairment of the knee, recurrent subluxation or 
lateral instability, respectively.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1998).  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (7/1/97), held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, citing 
Esteban.  The record does not reflect that the RO has 
considered whether separate, compensable ratings should be 
assigned for arthritis and instability of the knee.  

Second, the most recent medical treatment records associated 
with the claims file are dated in March-April 1998.  Yet, the 
veteran testified before the undersigned member of the 
Board-and the record reflects-that he has received 
treatment for his service-connected right knee disability 
from private physicians prior to and since this time.  In 
addition, the record shows that the veteran is employed by 
the U.S. Post Office, that he was on medical leave, and that 
he has since returned to full employment.  The Board finds 
these records and any records of examination or treatment the 
veteran may have been accorded through his employer would be 
helpful in determining the nature and extent of his service 
connected right knee disability.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all civilian and VA health care 
providers who have treated him for his 
service-connected right knee condition, 
including specifically whether his 
employer has any additional records 
concerning his right knee disability.  In 
addition, the RO should procure duly 
executed authorization for the release of 
private medical records, if applicable.

2.  Whether or not the veteran provides 
additional information, the RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  The RO should request that 
all identified health care providers 
furnish legible copies of all medical 
records of outpatient and hospital 
treatment accorded the veteran for his 
service-connected right knee condition.  
In particular, the RO should make 
specific attempts to obtain legible 
copies of medical records for treatment 
accorded the veteran at VAMC 
Fayetteville, North Carolina, Wilmington 
Health Associates, Wilmington Orthopedic 
Group, and Columbia Cape Fear Memorial 
Hospital in Wilmington, North Carolina, 
and Warrenton Orthopedics; and by Daniel 
Gottovi, M.D., F.C.C.P., and Drs. Hundley 
and Kastner (spelling unverified).

3.  If the veteran indicates that his 
employer has records concerning his right 
knee disability, the RO should procure 
duly executed authorization for the 
release of medical records from the U.S. 
Postal Service, and should request that 
the U.S. Postal Service furnish legible 
copies of any and all medical records of 
treatment or evaluation accorded the 
veteran for his service-connected right 
knee condition.

4.  The RO should re-evaluate the 
veteran's service-connected right knee 
condition and consider whether the 
manifestations of the veteran's service-
connected right knee disability warrant 
evaluation under separate diagnostic 
codes, under Esteban and VAOPGCPREC 23-
97.  The RO should undertake any 
additional development necessary, 
including scheduling a VA examination, if 
it is warranted.

5.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion as to 
the ultimate outcome of this case.  If the RO schedules a VA 
examination, the appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


